United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2943
                                   ___________

Laura May Kimball Doan,               *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Western District of Arkansas.
Consumer Testing Laboratories, Inc.,  *
                                      * (UNPUBLISHED)
           Appellee.                  *
                                 ___________

                          Submitted: January 4, 1999
                              Filed: January 11, 1999
                                  ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Laura May Kimball Doan appeals following the district court’s1 adverse grant
of summary judgment in her negligence action. After careful review of the record and
the parties’ submissions, we affirm the judgment of the district court for the reasons
stated in the court’s opinion. See 8th Cir. R. 47B.




      1
      The Honorable H. Franklin Waters, United States District Judge for the
Western District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-